                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CURTIS SCOTT,

              Plaintiff,
v.                                                         CASE NO. 2:21-cv-11146

U.S. DEPARTMENT OF JUSTICE,                                HONORABLE SEAN F. COX
U.S. ATTORNEY’S OFFICE,
EATON BROWN, APRIL RUSSO,
MRS. BRUNSON, and MARC BARRON,

           Defendants.
__________________________________/

     OPINION AND ORDER SUMMARILY DISMISSING THIS CASE AND DENYING
      AS MOOT PLAINTIFF’S APPLICATION FOR APPOINTMENT OF COUNSEL

       Plaintiff Curtis Scott, an inmate at the Federal Correctional Complex in Petersburg,

Virginia, recently filed a pro se civil complaint. He seeks $30 million in money damages

for alleged violations of his constitutional rights before and during his criminal trial.

       In the caption for his complaint, Scott names the United States Department of

Justice, the U.S. Attorney’s Office, Eaton Brown, April Russo, Mrs. Brunson, and Oakland

County Judge Marc Barron as defendants. (ECF No. 1, PageID.1.) Scott states in the

body of his complaint that he is also suing the FBI, Matthew Wieas, Jeffrey Jacobs, and

Det. Hunt. Id. at PageID.6. In a separate document, Scott seeks appointment of counsel

because he does not know how to proceed, and he does not “want to mess up [his] suit .

. .” (ECF No. 4). The Court has determined that the complaint is an improper challenge

to Scott’s federal conviction and that some defendants are immune from suit.

Accordingly, the Court will dismiss this case and deny Scott’s application for appointment

of counsel as moot.
                                    I. Background

      Scott alleges in his complaint that his rights were violated in and out of court by

FBI agents and prosecutors in case number 14-20780. (ECF No. 1, PageID.1.) This

District’s records indicate that the federal prosecuting attorneys assigned to that case

were Jeanine Brunson, April Russo, and Eaton Brown. See United States v. Scott, No.

4:14-cr-20780 (E.D. Mich. 2014). On March 9, 2016, a jury found Scott guilty of one count

of carjacking, 18 U.S.C. §§ 2119(1) and (2), one count of using or carrying a firearm

during and in relation to a crime of violence, 18 U.S.C. §§ 924(c) and (2), and one count

of making a false statement or representation to a department or agency of the United

States, 18 U.S.C. § 1001. See Scott, No. 4:14-cr-20780, ECF No. 92, PageID.742-744.

      Scott is now incarcerated at a federal prison in Virginia. He contends that in 2014,

Agent Wieas submitted a misleading affidavit to Oakland County Judge Marc Barron.

(ECF No. 1, PageID.1.) The affidavit allegedly sought 373 days of text messages and

other information which Wieas knew was illegal, id., and during a hearing in June 2015,

Wieas allegedly denied making a request for that information, id. at PageID.2.

      Scott also alleges that the Government withheld information from the defense and

allowed its witness to lie to the grand jury. Id .at PageID.2. Additionally, according to

Scott, the prosecutor made misleading, false, and improper remarks during jury selection

and in her closing argument. Id. at PageID.2-5. Scott contends that, as a result of the

Government’s conduct, he lost three or four jobs, his freedom, and a vehicle. He also

suffered from emotional distress and a bad credit rating. Id. at PageID.5-6.




                                            2
                                      II. Discussion

       A. Legal Framework

       Scott brings his complaint under the Fourth and Fourteenth Amendments to the

U.S. Constitution. Id. at PageID.1. Because he is suing a state judge, as well as, federal

entities and federal employees, the Court construes his complaint as a hybrid action

under 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). Section 1983 “makes ‘liable’ ‘[e]very person’ who ‘under

color of’ state law ‘subjects, or causes to be subjected,’ another person ‘to the deprivation

of any rights, privileges, or immunities secured by the Constitution[.]’ ” Pineda v. Hamilton

Cty., Ohio, 977 F.3d 483, 489 (6th Cir. 2020) (quoting the statute).

       Bivens, on the other hand, “recognized an implied cause of action to remedy a

constitutional violation.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017). It is the federal

analog to suits brought against state officials under § 1983. Ashcroft v. Iqbal, 556

U.S.662, 675-76 (2009). The same legal principles apply to cases brought under Bivens

and under § 1983,

       except for the requirement of federal action under Bivens and state action
       under § 1983. A plaintiff must prove two elements to prevail on either type
       of claim: (1) that he or she was deprived of a right secured by the
       Constitution or laws of the United States; and (2) that the deprivation was
       caused by a person acting under color of law. Bivens, 403 U.S. at 392, 91
       S.Ct. 1999; Marcilis v. Twp. of Redford, 693 F.3d 589, 595 (6th Cir. 2012);
       Redding v. St. Eward, 241 F.3d 530, 532 (6th Cir. 2001).

Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

       Scott was granted permission to proceed without prepaying the fees or costs for

this action. (ECF No. 5.) The Court is required to screen an indigent prisoner’s complaint

and to dismiss the complaint if it is frivolous or malicious, fails to state a claim for which

relief can be granted, or seeks monetary relief from a defendant who is immune from such

                                              3
relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Grinter v. Knight, 532 F.3d 567, 572 (6th

Cir. 2008).

       Although a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (footnote and citations omitted). In

other words, “a complaint must contain sufficient factual matter . . . to ‘state a claim that

is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). A complaint is frivolous if it lacks an arguable basis

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       B. The Challenge to Plaintiff’s Conviction

       Plaintiff’s allegations are frivolous and fail to state a plausible claim because they

challenge his federal conviction. In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme

Court held that

       to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction or sentence invalid, a § 1983 plaintiff must prove
       that the conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal authorized
       to make such determination, or called into question by a federal court’s
       issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
       bearing that relationship to a conviction or sentence that has not been so
       invalidated is not cognizable under § 1983.

Id. at 486-87 (footnote omitted) (emphasis in original). This holding “applies equally to

an action brought under Bivens.” Robinson v. Jones, 142 F.3d 905, 906-07 (6th Cir.

1998). Heck and subsequent Supreme Court cases indicate that a prisoner’s civil rights

                                              4
action “is barred (absent prior invalidation) . . . if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson, 544 U.S.

74, 81-82 (2005) (emphasis in original).

         Scott has not alleged that his conviction has been declared invalid or otherwise

impugned as set forth in Heck, and success in this action would necessarily demonstrate

the invalidity of his confinement.     To be sure, he is relying in part on the Fourth

Amendment, and a suit for damages attributable to an allegedly unreasonable search

may lie even if the challenged search produced evidence that was introduced in a criminal

trial. Heck, 512 U.S. at 487 n. 7. But to recover compensatory damages, a civil rights

plaintiff still “must prove not only that the search was unlawful, but that it caused him

actual, compensable injury, which . . . does not encompass the ‘injury’ of being convicted

and imprisoned (until his conviction has been overturned.” Id. (internal citation omitted,

emphasis in original). Scott has not proved that any searches or seizures in his criminal

case were illegal, and the injuries about which he complains derived from his conviction

and imprisonment. Therefore, Scott’s challenge to his conviction is not cognizable in this

civil rights action. Heck, 512 U.S. at 487; Adams v. Morris, 90 F. App’x 856, 858 (6th Cir.

2004).

         C. The Federal Agencies

         Some defendants can be dismissed for additional reasons. First, “[a]bsent a

waiver, sovereign immunity shields the Federal Government and its agencies from suit.”

Federal Deposit Insurance Corp. v. Meyer, 510 U.S. 471, 475 (1994). “T]he United States

has not consented to be sued for damages based on constitutional violations,” Rivera v.

Saris, 130 F. Supp. 3d 397, 401 (D.D.C. 2015) (quotation marks and end citations



                                              5
omitted), and Bivens did not abrogate the sovereign immunity of the United States or that

of a federal agency. Heritage Hills Fellowship v. Plouff, 555 F. Supp. 1290, 1294 (E.D.

Mich. 1983) (citing City of Whittier v. Department of Justice, 598 F.2d 561 (9th Cir. 1979),

and Gnotta v. United States, 415 F.2d 1271 (2d Cir. 1964)).

       Additionally, “Bivens is applicable only where an individual officer or group of

officers is sued.” Id. A Bivens action may not be brought against the United States.

Shaner v. United States, 976 F.2d 990, 994 (6th Cir. 1992); see also Ziglar, 137 S. Ct. at

1860 (noting that “a Bivens claim is brought against the individual official for his or her

own acts” and that “[t]he purpose of Bivens is to deter the officer”) (quoting Meyer, 510

U.S. at 485) (emphasis in Ziglar); Meyer, 510 U.S. at 473 (declining to extend Bivens to

an agency of the Federal Government). Thus, the Department of Justice, the FBI, and the

U.S. Attorney’s Office are not proper parties to this lawsuit.

       D. The Assistant U.S. Attorneys

       Plaintiff is suing the three assistant U.S. Attorneys who prosecuted him, but

prosecutors enjoy absolute immunity from liability in a civil rights action for conduct “

‘intimately associated with the judicial phase of the criminal process.’ ” Burns v. Reed,

500 U.S. 478, 486 (1991) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)); see

also Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir. 2010) (stating that functions which

“serve as an ‘integral part of the judicial process’ or that are ‘intimately associated with

the judicial process’ are absolutely immune from civil suits”). This immunity extends to

prosecutors’ conduct in initiating a prosecution and in presenting the government’s case.

Burns, 500 U.S. at 486 (quoting Imbler, 424 U.S. at 431). Prosecutorial immunity also

extends to the knowing use of false testimony before a grand jury and at trial, to the



                                             6
presentation of evidence at pre-trial and trial proceedings, and to the non-disclosure of

exculpatory information at trial. Koubriti, 593 F.3d at 467.

       The prosecutorial acts and omissions that Scott complains of were intimately

associated with the judicial phase of the criminal process. Thus, assistant U.S. Attorneys

Eaton Brown, April Russo, and Jeanine Brunson are immune from suit.

       E. The State Judge

       Judges also enjoy immunity from a suit for money damages. Mireles v. Waco, 502

U.S. 9, 11 (1991). This immunity

       is overcome in only two sets of circumstances. First, a judge is not immune
       from liability for nonjudicial actions, i.e., actions not taken in the judge’s
       judicial capacity. Second, a judge is not immune for actions, though judicial
       in nature, taken in the complete absence of all jurisdiction.

Id. at 11-12 (internal and end citations omitted).

       The facts, as alleged in the complaint, indicate that Oakland County Judge Marc

Barron was acting in his judicial capacity when Agent Wieas approached him with a

search affidavit, and Scott has not shown that Judge Barron lacked jurisdiction in the

matter. Therefore, Judge Barron is immune from suit.

                                      III. Conclusion

       For the reasons given above, Scott’s complaint is frivolous and fails to state a

plausible claim for which relief may be granted.        The Court, therefore, summarily

dismisses the complaint under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). The dismissal

under Heck is without prejudice, Callihan v. Schneider, 178 F.3d 800, 804 (6th Cir. 1999),

and the Court certifies that an appeal from this decision would be frivolous and could not

be taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438,

445 (1962).


                                             7
Dated: July 9, 2021       s/Sean F. Cox
                          Sean F. Cox
                          U. S. District Judge




                      8
